After the entry of a decree nisi on June 13, 1974, from which no appeal was taken, further controversy arose between the husband and the wife concerning the extent of the real estate to be conveyed to the wife pursuant to that decree. On November 20, 1974, the wife filed a motion to clarify the decree in that respect; the motion was allowed. On the same date the wife filed a motion for further counsel fees, which was also allowed. The appeals from the allowance of these motions, after hearing, are before us without a transcript of the testimony or any findings by the probate judge. There is no apparent error in the allowance of the motion requesting clarification, either on the face of the motion or from anything found or incorporated by reference in the decree nisi; and there is nothing in the record which demonstrates that the award of counsel fees was excessive. See Brine v. Brine, 3 Mass. App. Ct. 730 (1975). The orders allowing the motions are affirmed, with double costs.

So ordered.